Citation Nr: 1721335	
Decision Date: 06/13/17    Archive Date: 06/23/17

DOCKET NO.  10-38 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder and posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Banks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1978 to July 1979.

This case is before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio that denied the issue on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran filed this claim for bipolar disorder in May 2009.  His VA treatment records indicate that he may suffer from psychiatric disorders including bipolar disorder and posttraumatic stress disorder (PTSD).  A veteran is not required to know and specifically and accurately identify an exact diagnosis for which he is filling a claim for benefits.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Further, the scope of a claim for a mental health disability includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record.  Thus, in light of the aforementioned contents of his VA treatment records, the Board finds that the Veteran's claim is best construed as one for service connection for an acquired psychiatric disability, to include bipolar disorder and PTSD.  Accordingly, the Board has recharacterized this claim as set forth above.

The Veteran claims, in essence, that his above-mentioned psychiatric disorders are attributable to his active duty service.  Review of his VA treatment records also shows that he has stated to VA physicians on numerous occasions that he experienced in-service stressors while on active duty, including being attacked and witnessing fellow servicemembers' deaths while serving and on recon missions in Vietnam and Cambodia.  Those statements are documented, for example, in numerous VA treatment notes dated between November 2011  and November 2016.  In addition, as documented by an April 2009 VA treatment note, the Veteran told VA caregivers that he witnessed a fellow recruit drown after being thrown into a body of water during the Veteran's basic training while serving on active duty.
VA is obliged to provide an examination or obtain a medical opinion in a claim of service connection when the record contains competent evidence that the veteran has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A (d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.  The Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  McLendon, 20 Vet. App. at 83.  Here, the record indicates that the Veteran displays possible signs and symptoms of a psychiatric disorder, he claims that his psychiatric disorder is attributable to his active duty service, and he has cited in-service stressors as related to the PTSD portion of this recharacterized claim.  Thus, under McLendon, he may be entitled to an examination to determine the etiology of any such acquired psychiatric disorders, and the Board finds that he should indeed be afforded one.

Before that examination, the Veteran should be given appropriate 38 C.F.R. § 3.159(b) notice regarding claims for service connection for PTSD, and he should be allowed an opportunity to provide additional supporting evidence, including that pertaining to his claimed in-service stressors.  Appropriate steps should be taken in order to attempt to verify those stressors.  

The Veteran also apparently mentioned to his caregivers, as evidenced by his VA treatment records, that he was at least seeking, if not actually receiving, social security benefits.  Thus, on remand, attempts should be made to obtain any records from the Social Security Administration related to any claim(s) for disability benefits that the Veteran has made.

After the Veteran is provided the appropriate 38 C.F.R. § 3.159(b) notice, and after appropriate attempts are made to verify his stressors and to obtain his SSA records, if any, he should then be afforded an examination to determine the etiology of any currently diagnosed psychiatric disorders.
Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with an appropriate 38 C.F.R. § 3.159(b) notice letter in connection with the claim for service connection for an acquired psychiatric disorder, to include PTSD, and to include as a secondary claim.  PTSD has unique evidentiary requirements.  See 38 C.F.R. § 3.304(f). 

A VA Form 21-0781, Statement in Support of Claim for PTSD, should be included.  The Veteran should be asked to provide any known specific details about the Veteran's claimed stressors associated with his PTSD, if any.  This may include a description of any claimed incidents, and the date, location, and names of any individuals the Veteran witnessed being injured or killed.

2.  The AOJ should attempt to verify the Veteran's alleged stressors with any appropriate source, to include JSRRC.  Those stressors include, but are not limited to: (1) the alleged drowning of a fellow serviceman/trainee while he and the Veteran were in basic training; (2) the Veteran's tour(s) of duty, if any, in Vietnam and Cambodia; and (3) any information relating to the killing of another servicemember in the Veteran's unit while he was serving in Vietnam or Cambodia.  Thereafter, the AOJ should forward the summary along with the Veteran's statements, if any, and his service personnel records, to any appropriate source, to include JSRRC, in an attempt to verify such stressors.  Any response should be documented in the claims file.

3.  The AOJ should obtain any Social Security Administration records relating to the Veteran.  Here again, any response should be documented in the claims file.

4.  After the above development is completed, schedule the Veteran for a VA psychiatric examination with a VA mental health examiner of appropriate knowledge and expertise for the purpose of providing an opinion as to the nature and etiology of the Veteran's acquired psychiatric disorders, if any, to include bipolar disorder and PTSD.  The claims file (i.e., access to the electronic record), a copy of this Remand, and any other information deemed pertinent must be provided to and reviewed by the examiner in conjunction with the examination.  All necessary diagnostic testing and evaluation should be performed, and all findings set forth in detail.

The examiner should identify all currently present psychiatric disabilities and provide a clarifying opinion as to the etiology of any such disability.  In doing so, the examiner should discuss, as necessary, all relevant medical and lay evidence, including the Veteran's relevant assertions, service treatment records, and medical records.

Based on a review of the record, the examiner should:

(a)  Identify all psychiatric disorders found to be present.  For any and all current diagnoses made, the examiner is requested to offer an opinion as to whether it is at least as likely as not (a probability of 50 percent or greater) that any diagnosed psychiatric disorder is etiologically related to the Veteran's period of active service. 

(b)  If a diagnosis of PTSD is deemed appropriate, the examiner must: (i) consider and discuss the Veteran's asserted stressors that were said to arise from his active duty service, including his claims that he witnessed a fellow serviceman drown in basic training, and that he was attacked by enemy forces and saw one or more others killed while he was serving on recon missions in Vietnam and Cambodia; (ii) specify whether the reported stressors are sufficient to produce PTSD; and (iii) specify whether there is a link between PTSD symptomatology and the in-service stressors found to be established by the record and found sufficient to produce PTSD.

A complete rationale for any opinion expressed should be provided in a legible report.  The examiner should reconcile any contrary medical evidence of record.

5.  After the requested records review and examination are completed, the report should be reviewed to ensure complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the reviewing personnel.  See Stegall v. West, 11 Vet. App. 268 (1998).
 
6.  After completion of the above and any other development deemed appropriate, re-adjudicate the issue on appeal.  If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




